PER CURIAM.
Sylvester Lewis filed a petition for habe-as corpus with the Bullock County Circuit Court, challenging his burglary convictions and alleging 1) that the indictment was duplicitous; 2) that his guilty plea was involuntary; 3) that he did not receive proper notice of the state’s intention to proceed under the Habitual Felony Offender Act; and 4) that he was denied the effective assistance of counsel. A motion to transfer the case to Tuscaloosa County was filed by the district attorney of Bullock County. The motion alleged that although the petition was styled as a petition for habeas corpus, the petition was in the nature of a Rule 20, A.R.Crim.P.,Temp., petition and, thus, the cause should be transferred to Tuscaloosa County, the court of original jurisdiction. The trial court agreed and the cause was transferred to the Circuit Court of Tuscaloosa- County.
The Circuit Court of Tuscaloosa County, on the suggestion of the district attorney, dismissed the cause because the petition was not in the proper form. Lewis filed notice of appeal.
On appeal, Lewis contends that the circuit court improperly dismissed the petition. We agree. Rule 20.6, A.R.Crim. P.Temp., states that when a petition is filed and the form accompanying Rule 20 is not used, “the court shall return the petition to the petitioner to be amended to comply with the form.” Thus, this cause is remanded to the Circuit Court of Tuscaloosa County with directions that it return Lewis’s petition to him so that he may amend it to comply with the form accompanying Rule 20.
REVERSED and REMANDED.
All the Judges concur.